May 3, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Premier Investment Funds, Inc. -Dreyfus Large Cap Equity Fund -Dreyfus Large Cap Growth Fund 1933 Act File No.: 33-44254 1940 Act File No.: 811-06490 CIK No.: 0000881773 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the above-referenced Prospectuses and Universal Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 95 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 28, 2016. Please address any comments or questions to my attention at 212-922-6785. Sincerely, /s/ Gina M. Gomes Gina M. Gomes Paralegal
